         Case: 1:19-cv-00187 Document #: 1 Filed: 01/09/19 Page 1 of 7 PageID #:1



                          THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Karen Mlynarczyk ,
                              Plaintiff,

vs.

CDK Global, LLC.
                                                           JURY TRIAL DEMANDED
                              Defendant.
                                       .



                                           COMPLAINT

         NOW COMES Plaintiff, Karen Mlynarczyk, by and through her attorneys, Walter Stern and

Lisa M. Stauff, complaining of defendant, CDK Global, LLC, as follows:

                                     NATURE OF THE CASE

1. This is a three-count action seeking redress for damages suffered by plaintiff as a result of

      defendant’s interference and retaliation in violation of the Family Medical Leave Act (“FMLA”),

      and to recover damages suffered when she reasonably relied upon defendant’s unambiguous

      promises to her detriment under the Illinois doctrine of promissory estoppel.

2. The evidence will show that defendant willfully interfered with Ms. Mlynarczyk’s rights to

      reinstatement under FMLA, retaliated against her for asserting her right to FMLA leave, and

      punished her for relying upon defendant’s Open Door Policy and other directives which

      ordered Ms. Mlynarczyk to report certain work issues to defendant.

                                           THE PARTIES

3. Plaintiff is Karen Mlynarczyk, who at all times relevant to this complaint was an employee of

      Defendant, and was a resident of Cook County, Illinois.



                                                   1
       Case: 1:19-cv-00187 Document #: 1 Filed: 01/09/19 Page 2 of 7 PageID #:2



4. Defendant is CDK Global, LLC, an Illinois corporation doing business and at all times relevant

   to this Complaint, employing more than 50 full-time employees in Cook County, Illinois.

                                  JURISDICTION AND VENUE

5. This Court has jurisdiction under §107(a)(2) of the Family and Medical Leave Act of 1993 [29

   U.S.C. §2617(a)(2)], and under §§1331 and 1343 of the Judicial Code [28 U.S.C. §§1331 and

   1343].

6. This Court has supplemental jurisdiction of plaintiff’s Illinois claims pursuant to 28 U.S.C.

   §1367.

7. Ms. Mlynarczyk worked for the Defendant in the Northern District of Illinois, and this cause of

   action arose in that district. Venue is proper by §1391(b) of the Judicial Code [28 U.S.C.

   §1391(b)].

                   PLAINTIFF’S EMPLOYMENT WITH DEFENDANT

8. Karen Mlynarczyk was hired by defendant on November 12, 2012 as a Laser Artwork Specialist

   II, after temping for defendant through an outside vendor for almost a year.

9. At the time of hire, her job duties consisted of preparation of form analysis, preparing complex

   laser proofs for clients, communicating with and supporting customers.

10. Over time, Ms. Mlynarczyk was promoted to Laser Artwork Specialist III, which added training

   associates and being the backup to the Team Lead to her existing job duties.

11. Ms. Mlynarczyk provided consistently stellar work to clients, and received above-average job

   evaluations throughout her years at defendant.

12. On or about September 23, 2016, Ms. Mlynarczyk requested FMLA leave for extreme anxiety,

   depression, and difficulty managing her blood pressure.

13. On or about September 26, 2016, defendant approved Ms. Mlynarczyk’s FMLA leave based on

   certification paperwork completed by Ms. Mlynarczyk’s physician.


                                                  2
       Case: 1:19-cv-00187 Document #: 1 Filed: 01/09/19 Page 3 of 7 PageID #:3



14. On or about December 21, 2016, Ms. Mlynarczyk returned to work.

15. On her first day back, plaintiff was presented with a “Final Written Warning” dated September

   28, 2016, alleging performance deficiencies and unapproved leave.

16. Ms. Mlynarczyk had never been presented with any written, or even verbal, warnings related to

   the “Final Written Warning.” The last time she had been written up was almost three years

   prior.

17. Ms. Mlynarczyk reached out to Jzacqu Fields, Director of Human Resources, to protest the

   “Final Written Warning.” She pointed out that many of the points in the document were

   factually incorrect.

18. Ms. Mlynarczyk also reported to Ms. Fields that her supervisor was holding her accountable for

   work that was not completed during her FMLA leave.

19. Ms. Mlynarczyk attempted to speak with Ms. Fields, but Ms. Fields never got back to Ms.

   Mlynarczyk about the “Final Written Warning.”

20. On or about January 11, 2017, Ms. Mlynarczyk was terminated from her position.

21. The stated reason for her termination was that her position had been eliminated.

22. Ms. Mlynarczyk’s position had not been eliminated.

23. As a proximate result of the actions and/or omissions alleged, Ms. Mlynarczyk lost her job, lost

   wages, lost employment benefits, suffered pain and other damages.

                                       FMLA COVERAGE

24. During Ms. Mlynarczyk’s employment with defendant, among other times, defendant was an

   “employer” within the definition of §101(4)(A) of the Family and Medical Leave Act of 1993

   [29 U.S.C. §2611(4)(A)].

25. For all times relevant to this Complaint, Ms. Mlynarczyk was an “eligible employee” within the

   definition of §101(2) of the Family and Medical Leave Act of 1993 [29 U.S.C. §2611(2)].


                                                  3
      Case: 1:19-cv-00187 Document #: 1 Filed: 01/09/19 Page 4 of 7 PageID #:4



                             COUNT I: FMLA INTERFERENCE

26. When defendant decided to fire Ms. Mlynarczyk, it anticipated or feared that she would use in

   the future additional FMLA leave. Further, terminating Ms. Mlynarczyk interfered with her right

   to be restored to the same or comparable position that she held before she went on FMLA

   leave. The allegations in this paragraph are likely to have evidentiary support after a reasonable

   opportunity for further investigation and/or discovery.

27. Defendant, by firing Ms. Mlynarczyk, interfered with her exercise of her then-current FMLA

   rights and/or with her exercise of her then-future FMLA rights.

28. As a proximate result of this interference, Ms. Mlynarczyk suffered the damages alleged in

   paragraph 23.

Wherefore, Plaintiff Karen Mlynarczyk prays for:

       a. A settlement conference pursuant to Federal Rule of Civil Procedure 16 to assist her

           and the defendant to settle this case;

       b. Wages, employment benefits, and other compensation lost to her as a result of

           defendant’s interference with her rights under FMLA;

       c. Prejudgment interest at the prevailing rate from the date she was retaliated against to the

           date of the judgment on the award of wages;

       d. Liquidated damages doubling the award of interest, wages, lost employment benefits,

           and other compensation lost to her as a result of defendant’s interference with her rights

           under FMLA;

       e. Reinstatement to her position or a comparable position, or in the alternative, pay for

           such a position for a reasonable time into the future;

       f. Reasonable attorney’s fees and the costs and expenses of this action; and

       g. Such other relief as this Court deems just and appropriate.


                                                    4
       Case: 1:19-cv-00187 Document #: 1 Filed: 01/09/19 Page 5 of 7 PageID #:5



                              COUNT II: FMLA RETALIATION

29. Plaintiff realleges and incorporates paragraphs 1 through 25 of this Complaint.

30. Defendant, by the actions and/or omissions alleged, retaliated against Ms. Mlynarczyk and/or

   discriminated against her for her exercise of her rights under FMLA in violation of the anti-

   retaliation and anti-discrimination provisions of §105(a) of the FMLA [29 U.S.C. §2615(a)]

   and/or in violation of the Department of Labor’s anti-retaliation and anti-discrimination

   regulation [29 C.F.R. §825.220].

31. As a proximate result of this retaliation, Ms. Mlynarczyk suffered the damages alleged in

   paragraph 23.

Wherefore, Plaintiff Karen Mlynarczyk prays for:

       a. A settlement conference pursuant to Federal Rule of Civil Procedure 16 to assist her

           and the defendant to settle this case;

       b. Wages, employment benefits, and other compensation lost to her as a result of

           defendant’s interference with her rights under FMLA;

       c. Prejudgment interest at the prevailing rate from the date she was retaliated against to the

           date of the judgment on the award of wages;

       d. Liquidated damages doubling the award of interest, wages, lost employment benefits,

           and other compensation lost to her as a result of defendant’s interference with her rights

           under FMLA;

       e. Reinstatement to her position or a comparable position, or in the alternative, pay for

           such a position for a reasonable time into the future;

       f. Reasonable attorney’s fees and the costs and expenses of this action; and

       g. Such other relief as this Court deems just and appropriate.




                                                    5
       Case: 1:19-cv-00187 Document #: 1 Filed: 01/09/19 Page 6 of 7 PageID #:6



                     COUNT III: ILLINOIS PROMISSORY ESTOPPEL

32. Plaintiff restates and realleges paragraphs 1 through 23 above.

33. On information and belief, preceding plaintiff’s approved FMLA leave, and when plaintiff

   attempted to return to work, defendant had an “open door policy” or some such similar

   employee guidance, whereby employees were encouraged to report any concerns or conflicts in

   the workplace to defendant, without fear of retaliation.

34. Additionally, plaintiff had been counseled in performance reviews that she needed to involve

   Human Resources personnel when there were specific issues with her supervisors and co-

   workers.

35. Before and after plaintiff’s FMLA leave, plaintiff availed herself of the Open Door Policy, and

   followed the directive in her evaluations, and went to Human Resources with workplace issues.

36. These workplace issues often did not reflect well upon plaintiff’s supervisor, and for this reason,

   defendant retaliated against plaintiff.

37. As a result of plaintiff’s reasonable reliance upon defendant’s Open Door Policy and/or the

   directives in plaintiff’s evaluations, plaintiff was retaliated against and terminated from her

   position, and suffered damages.

38. Plaintiff states a claim of promissory estoppel under Illinois law because defendant induced

   plaintiff to reasonably rely upon defendant’s promises, to plaintiff’s detriment.

Wherefore, Plaintiff prays for:

       a. A settlement conference pursuant to Federal Rule of Civil Procedure 16 to assist her and

           defendant to settle this case;

       b. Backpay, front pay, and all other employment benefits and compensation lost to Plaintiff

           as a result of defendant’s unlawful actions;



                                                   6
      Case: 1:19-cv-00187 Document #: 1 Filed: 01/09/19 Page 7 of 7 PageID #:7



       c. Compensatory damages for the harm she suffered as a result of defendant’s unlawful

           actions;

       d. Reasonable attorney’s fees, expert witness fees, expenses, and cost of this action; and

       e. Such other relief as this Court deems just and appropriate.



                                                                             Respectfully submitted,
                                                                                 Karen Mlynarczyk,
                                                                                            Plaintiff,



                                                          By: ______________________________
                                                                            One of her attorneys


Lisa M. Stauff
Law Offices of Lisa M. Stauff
53 W. Jackson Blvd., Suite 624
Chicago, Illinois 60604
(312) 212-1036




                                                 7
